Citation Nr: 0834783	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than August 10, 
2001, for the grant of service connection for degenerative 
joint disease of the right ankle.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April and October 2006 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                   

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2007.  A copy of the 
transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 1980, the veteran filed his original claim of 
entitlement to service connection for a right ankle 
disability.   

2.  By a February 1981 rating action, the RO denied the 
veteran's claim for service connection for a right ankle 
disability.    

3.  In August 1991, the veteran sought to reopen his claim 
for service connection for a right ankle disability.  

4.  By a February 1992 rating action, the RO denied the 
veteran's claim for service connection for a right ankle 
disability on the basis that the veteran had failed to submit 
new and material evidence; after the veteran was provided 
notice of his appellate rights, he did not appeal the rating 
decision.    

5.  On August 17, 1992, the veteran sought to reopen his 
claim for service connection for a right ankle disability.  

6.  By a February 1993 rating action, the RO reopened the 
veteran's claim for service connection for a right ankle 
disability and denied the claim on the merits.   

7.  In a December 1993 rating action, the RO continued to 
deny the veteran's claim of entitlement to service connection 
for a right ankle disability.  

8.  In January 1994, the RO received the veteran's notice of 
disagreement (NOD) to the February and December 1993 rating 
decisions denying his claim for service connection for a 
right ankle disability; the RO did not issue a statement of 
the case (SOC).   

9.  On August 10, 2001, the veteran once again sought to 
reopen his claim for service connection for a right ankle 
disability.   

10.  By a March 2002 rating action, the RO continued to deny 
the veteran's claim of service connection for a right ankle 
disability; the veteran subsequently filed a timely appeal.   

11.  In a January 2004 decision, the Board reopened the 
veteran's claim for service connection for a right ankle 
disability and remanded the underlying service connection 
claim to the RO for additional development.  

12.  By a February 2004 rating action, the RO granted the 
veteran's claim for service connection for degenerative joint 
disease of the right ankle, and assigned a 10 percent 
disability rating, effective from August 10, 2001.   


CONCLUSIONS OF LAW

1.  The February 1992 rating action, which denied the 
veteran's claim for service connection for a right ankle 
disability on the basis that the veteran had failed to submit 
new and material evidence, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The criteria for an effective date of August 17, 1992, 
but no earlier, have been met for the grant of service 
connection for degenerative joint disease of the right ankle.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2007).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2005, March 2006, and June 2006 letters sent to the veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2005 and June 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the April 
and October 2006 decisions that are the subject of this 
appeal in its October 2005 and June 2006 letters.  With 
respect to the Dingess requirements, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see letter from RO, dated in March 2006), and such 
notice was provided prior to the initial April 2006 decision 
of the RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Accordingly, the RO provided proper VCAA notice 
at the required time.  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he had been provided meaningful opportunity to 
participate effectively in the processing of his claim by VA.   

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  The Board finds that all 
necessary assistance has been provided to the veteran.  The 
evidence includes VA and private medical records, and 
statements received from the veteran and his representative.  
There is no indication of any additional relevant evidence 
that has not been obtained.  Seeking a medical opinion in 
this case (which turns on a legal question) would be 
inappropriate.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c )(4).      

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384. 






II.  Factual Background and Analysis

In a January 2004 decision, the Board reopened the veteran's 
claim of entitlement to service connection for a right ankle 
disability and remanded the underlying service connection 
claim to the RO for additional development.  By a February 
2004 rating action, the RO granted the veteran's claim for 
service connection for degenerative joint disease of the 
right ankle, and assigned a 10 percent disability rating, 
effective from August 10, 2001.  The veteran seeks an earlier 
effective date for the award of service connection.  
Specifically, in the July 2007 Travel Board hearing, the 
veteran testified that in May 1953, while he was in the 
military, he sprained his right ankle.  He noted that he also 
sprained his right knee in October 1953.  According to the 
veteran, in December 1954, within one year after his 
separation from the military in December 1953, he underwent a 
VA physical examination.  The veteran maintained that at that 
time, he had both right knee and ankle disabilities.  By a 
December 1954 rating action, the RO granted service 
connection for the residuals of a right knee injury.  
However, the veteran stated that the RO did not consider 
service connection for his right ankle disability at that 
time because they did not have the actual service medical 
record showing that he had injured his right ankle during 
service in May 1953.  He indicated that the RO did not obtain 
the aforementioned service medical record until 1955.  Thus, 
the veteran maintained, in essence, that because he had a 
right ankle disability at the time of his December 1954 VA 
examination, service connection for a right ankle disability 
should therefore be effective from December 1954.  

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

The date of entitlement to an award of service connection is 
the day following separation from active service if the claim 
is received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).   

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation states that the effective date of the grant of 
benefits based on a reopened claim shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(ii), (r).

The veteran's service medical records show that in October 
1953, the veteran injured his right knee while playing 
football.  He was diagnosed with a right knee strain.  In 
December 1953, he underwent a separation examination.  At 
that time, the veteran's lower extremities were clinically 
evaluated as "normal."  

In October 1954, the veteran filed a claim of entitlement to 
service connection for a right knee disability.  In December 
1954, the veteran underwent a VA examination.  The 
examination report is negative for any complaints or findings 
of a right ankle disability.  Following the physical 
examination, the veteran was diagnosed with residuals of an 
old injury of the right knee with arthritic changes.  By a 
December 1954 rating action, the RO granted service 
connection for the residuals of a right knee injury.  The RO 
assigned a 10 percent disability rating, effective from 
December 11, 1953, for the veteran's service-connected right 
knee disability.    

In August 1955, the Military Personnel Records Center in St. 
Louis, Missouri, submitted to the RO a service medical record 
which related to the veteran.  The service medical record 
showed that in May 1953, the veteran sprained his right 
ankle.  The RO associated the record with the veteran's 
claims file.  

In November 1958, the veteran underwent a VA examination 
which was pertinent to his claim for an increased rating for 
his service-connected right knee disability.  At that time, 
he stated that in addition to chronic pain in his right knee, 
his right foot and ankle also game him "quite a bit of 
trouble."  The physical examination did not address the 
veteran's right ankle.       

In October 1980, the veteran filed his original claim of 
entitlement to service connection for a right ankle 
disability.  At that time, he stated that in May 1953, he had 
injured his right ankle.   

In a private medical statement from B.M.P., dated in January 
1981, Dr. P. stated that the veteran had a left ankle with 
previous partial dislocation that could be seen on x-ray, 
with bony fragment on the medial and lateral aspect which 
indicated a long term ankle instability.  [The Board notes 
that although Dr. P. referred to the veteran's left ankle, in 
a subsequent letter, dated in December 1992, Dr. P. reported 
that he had incorrectly referred to the veteran's left ankle, 
and that he meant to say "right ankle."]  Dr. P. diagnosed 
the veteran with ankle instability, moderate.      

By a February 1981 rating action, the RO denied the veteran's 
claim for service connection for a right ankle disability.  
At that time, the RO incorrectly noted that the veteran's 
service medical records were negative for any complaints or 
findings of a right ankle disability.  

In August 1991, the veteran sought to reopen his claim for 
service connection for a right ankle disability.  In support 
of his claim he submitted a copy of a VA Medical Center 
(VAMC) outpatient treatment records which showed that in 
August 1991, the veteran sought treatment for his right knee 
disability.  At that time, he also stated that he had 
bilateral ankle pain.  The pertinent diagnosis was bilateral 
ankle pronation.  

In a private medical statement from C.W.B., M.D., dated in 
November 1991, Dr. B. stated that the veteran had sustained a 
right ankle and foot injury in 1953 while he was in the 
military.  According to Dr. B., the veteran had never had 
resolution of his symptoms thereafter and had continued 
throughout his life to have ankle pain.  Dr. B. indicated 
that the veteran had developed post-traumatic osteoarthritis 
of the right ankle at the medial malleolus and had a valgus 
foot with hyperpronation.  

By a February 1992 rating action, the RO denied the veteran's 
claim for service connection for a right ankle disability on 
the basis that the veteran had failed to submit new and 
material evidence.  After the veteran was provided notice of 
his appellate rights, he did not file an NOD.  Thus, that 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  

On August 17, 1992, the veteran specifically sought to reopen 
his claim for service connection for a right ankle 
disability.  

By a February 1993 rating action, the RO stated that the 
veteran's claim for service connection for a right ankle 
disability was a reopened issue.  The RO specifically 
determined that the February 1981 and February 1992 rating 
decisions were erroneous to the extent that they indicated 
that there was no evidence that the veteran sustained a right 
ankle injury in service.  Accordingly, the RO concluded that 
the veteran's claim for service connection for a right ankle 
disability would be afforded a de novo review based upon the 
entire body of evidence of record.  The RO then denied the 
veteran's claim for service connection for a right ankle 
disability.  

In a December 1993 rating action, the RO continued to deny 
the veteran's claim of entitlement to service connection for 
a right ankle disability.  He was provided notice of his 
appellate rights in a December 1993 letter.  In January 1994, 
he submitted a statement in which he recognized that the RO 
had denied his claim for service connection for a right ankle 
disability.  He stated that he could not accept the RO's 
decision and that, as such, he was appealing their decision.  
It is the judgment of the Board that this written statement 
signed by the veteran clearly expresses dissatisfaction or 
disagreement with the February and December 1993 adjudicative 
determinations of the RO and is in terms that can be 
reasonably construed as a desire for review.

The statement contents, its filing place (the RO which 
notified the veteran of the action taken), and date of 
receipt (within one year from the date of mailing of 
notification), therefore satisfied the criteria for a timely 
NOD under then-existing law, 38 U.S.C. § 4005 and 38 C.F.R. § 
19.118, 19127, 19.129 (1993).  VA did not issue a SOC in 
response to the NOD received in January 1994.  Rather, the RO 
sent a letter to the veteran, dated in January 1994, in which 
they acknowledged receipt of the veteran's January 1994 
letter.  The RO recognized that since a decision was made 
regarding the veteran's right ankle sprain in 1993, his 
letter was within the one year appeal period and they could 
continue with the appeal on that issue.  The RO requested 
that the veteran notify them if he wished to proceed with his 
appeal.  However, the Board observes that given that the 
veteran had filed a timely NOD, he was not required to notify 
the RO if he wished to proceed with his appeal; rather, the 
RO was required to issue an SOC.   

On August 10, 2001, the veteran once again sought to reopen 
his claim for service connection for a right ankle 
disability.   

By a March 2002 rating action, the RO continued to deny the 
veteran's claim of service connection for a right ankle 
disability.  The veteran subsequently filed a timely appeal.   

In a January 2004 decision, the Board reopened the veteran's 
claim for service connection for a right ankle disability and 
remanded the underlying service connection claim to the RO 
for additional development.  

By a February 2004 rating action, the RO granted the 
veteran's claim for service connection for degenerative joint 
disease of the right ankle.  The grant was primarily based on 
a February 2004 VA examination report in which the VA 
examiner opined that the veteran's currently diagnosed 
degenerative changes of the right ankle were related to his 
in-service right ankle injury.  The veteran had filed a claim 
to reopen August 10, 2001, and the RO selected that as the 
effective date for service connection for the veteran's right 
ankle disability.  This was not correct.  

In this case, after receipt of the veteran's timely NOD with 
the February and December 1993 rating decisions which denied 
his claim for service connection for a right ankle 
disability, VA failed to procedurally comply with statutorily 
mandated requirements.  Because the RO did not furnish the 
veteran with an SOC, he was unable to file a formal appeal to 
the Board, and the February and December 1993 rating 
decisions therefore did not become final.  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  Thus, because the claim 
to reopen that was received at the RO on August 17, 1992, was 
still open when the RO issued its February 2004 rating 
decision granting the claim for service connection for a 
right ankle disability, that claim, which was received on 
August 17, 1992, was the date of the new claim to reopen, 
rather than August 10, 2001.  The effective date to be 
assigned where there has been a final disallowance followed 
by a reopened claim with new and material evidence will be 
the date of the new claim or the date entitlement arose, 
whichever is later.  See Lapier v. Brown, 5 Vet. App. 215, 
(1993).  In this regard, given that the February and December 
1993 rating decisions did not become final because the RO did 
not issue an SOC, the most recent final denial of the 
veteran's claim was in a February 1992 rating action where 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a right ankle disability.  
Consequently, any subsequent assignment of an effective date 
for a grant of service connection must be determined on the 
basis of the date of receipt of a new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  In this case, the date of the veteran's 
successful application to reopen his claim of entitlement to 
service connection for a right ankle disability was August 
17, 1992.  Therefore, the Board grants an earlier effective 
date for service connection for degenerative joint disease of 
the right ankle of August 17, 1992.            

The Board recognizes the veteran's argument that, in essence, 
he had originally filed a claim for service connection for a 
right ankle disability at the time of his December 1954 VA 
examination and that as such, service connection for 
degenerative joint disease of the right ankle should 
therefore be effective from December 1954.  However, the 
Board observes that there is no evidence of record showing 
that the veteran filed a claim for service connection for a 
right ankle disability at the time of his December 1954 VA 
examination.  Rather, the evidence shows that in October 
1954, he filed a claim of service connection for a right knee 
disability.  At the time of the veteran's November 1958 VA 
examination, although the veteran stated that his right ankle 
gave him some "trouble," there is no evidence showing that 
he filed a claim for service connection for a right ankle 
disability at that time.  The evidence of record shows that 
the veteran's original claim of entitlement to service 
connection for a right ankle disability was filed in October 
1980.  Regardless, because the veteran did not filed timely 
appeals with respect to the February 1981 rating action which 
denied his initial claim for service connection for a right 
ankle disability, and the February 1992 rating action which 
denied his claim for service connection for a right ankle 
disability on the basis that he had failed to submit new and 
material evidence, the decisions are final and they stand as 
impediments to the award of an earlier effective date.  
38 C.F.R. § 3.400(q), (r).  Thus, it follows that the 
veteran's argument that an effective date in 1954 is 
warranted is without merit because the most recent final 
decision was in February 1992.  Therefore, in light of the 
above, the Board finds that entitlement to an effective date 
prior to August 17, 1992, is not warranted.  The 
preponderance of the evidence is against an effective date 
earlier than August 17, 1992.   

Accordingly, as the preponderance of the evidence is against 
an effective date prior to August 17, 1992, the benefit of 
the doubt doctrine is not applicable and entitlement to an 
effective date earlier than August 17, 1992, for service 
connection for degenerative joint disease of the right ankle 
is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date of August 17, 1992, but no 
earlier, for the grant of service connection for degenerative 
joint disease of the right ankle is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


